DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on October 7, 2021, claims 1, 2, 6, 8, 11-13, 15 and 16 were amended, and claim 9 was cancelled. Claims 1-8 and 10-16 are currently pending in this application.
Allowable Subject Matter
Claims 1-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of the record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 9,523,685 to Kadowaki, fails to disclose or suggest a color conversion display panel in which a low refractive index layer disposed between the first high refractive index portion and the second high refractive index portion in a horizontal plane that is parallel to the substrate and overlapping the light blocking member.
As shown in Fig. 30 of Kadowaki (see also Fig. 4), a low refractive index layer 80 is disposed below the first high refractive index portion 49G and the second high refractive index portion 49R in a horizontal plane that is parallel to the substrate 40 and overlapping the light blocking member 48.
Re claims 2 and 8, Kadowaki further fails to disclose or suggest that a refractive index of the substrate is between a refractive index of the first high refractive index portion and a refractive index of the low refractive index layer.
Kadowaki discloses that the refractive index of the substrate 40 is 1.52, the refractive index of the low refractive index layer 80 is 1.20 – 1.40 and smaller than the refractive index of the first high refractive index portion 49G (col. 16, lines 1-4 and 57-59). Accordingly, the refractive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 20, 2021